Citation Nr: 0422989	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to July 1965.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In August 2004, VA received what appears to be an informal 
claim for service connection for post-traumatic stress 
disorder (PTSD), along with supporting evidence consisting of 
a "buddy statement" and reports of VA outpatient 
psychological treatment.  As such claim has not yet been the 
subject of a rating decision, the Board has no jurisdiction 
to consider it.  It is referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for residuals 
of a head injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if any action is required on your part.


FINDING OF FACT

The veteran's asthma is not shown to be related to service.  


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The United States Court of Appeals for Veterans Claims 
(Court) has provided guidance regarding notice requirements 
under the VCAA.  

VA has fully complied with the mandates of the VCAA as to the 
claim seeking service connection for asthma.  The RO provided 
notification of the VCAA in April 2001 (prior to the decision 
appealed).  By this correspondence, the January 2003 
Statement of the Case (SOC), and the August 2003 Supplemental 
SOC, the veteran was advised of the controlling law and 
regulations and informed what evidence was of record and what 
evidence was needed to establish entitlement to the benefit 
sought.  The April 2001 letter included notification of the 
changes in duty to assist resulting from the VCAA, and 
provided specific notice concerning the veteran's and VA's 
respective responsibilities in development of evidence.  
Although the VCAA letter advised the veteran to submit 
additional evidence within 60 days, it went on to inform him 
that evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  In 
correspondence received in April 2001, the veteran indicated 
he had no further evidence to submit in support of his claim.  
Consequently, advising him to submit everything he has 
pertinent to his claim would serve no useful purpose.  

Regarding the duty to assist, the VCAA requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is medical evidence of a diagnosis of asthma, but 
there is no evidence that such disability was manifested in 
service, or that it is related to service.  Consequently, an 
examination is not necessary.  

The record includes service medical records and reports of 
post-service private and VA medical treatment.  There is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review at this point.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Factual Background

On examination prior to entrance into active duty in July 
1962, all bodily systems were noted to be normal.  In his 
report of medical history in July 1962, the veteran stated he 
was in good health and reported that he did not currently 
have, and had not ever had, asthma, shortness of breath, pain 
or pressure in the chest, or chronic cough.  In a dental 
clinic health questionnaire dated in July 1963, the veteran 
again noted that he did not suffer from asthma.  Service 
medical records are negative for complaints of or treatment 
for asthma or any other lung ailments.  On examination prior 
to service separation in May 1965, the veteran noted a 
history of asthma; the examiner, commenting on the positive 
response, stated that there was "no recent history [of] 
asthma."  Physical examination was normal.  

In an April 1985 letter, the veteran's private physician, Dr. 
F.T., noted that the veteran reported having prior episodes 
of cough and wheezing, which he described as 'not that 
bothersome.'  Dr F.T. recorded an impression of "clinically 
significant asthma," which was under moderate control so 
long as the veteran took his medication.  Private medical 
records dating from November 1989 to August 2000 show 
recurring treatment for asthma and obstructive airway 
disease, and include repeated complaints involving sleep 
disturbance due to wheezing.  In an August 2000 letter, Dr. 
F.T. noted that he had treated the veteran intermittently 
since April 1985, and indicated that the veteran had provided 
a history of childhood asthma and of being a smoker before 
quitting 10 to 15 years earlier.  The letter noted a recent 
medical examination when the veteran complained of 
intermittent productive cough associated with wheeze, which 
continued in the daytime and nocturnally.  Physical 
examination and diagnostic studies resulted in an impression 
of chronic asthma, poorly controlled, with associated 
bronchospasm, as well as obstructive airway disease, noted to 
be severe spirometrically and clinically.  

VA outpatient treatment records dating from October 2000 to 
March 2002 indicate ongoing treatment for chronic asthma.  A 
March 2002 progress report noted that the veteran's exercise 
tolerance had increased and he now awoke due to shortness of 
breath only approximately once per week.  Examination of the 
chest and lungs revealed good aeration bilaterally, with 
occasional wheeze; the physician noted the veteran was 
"doing well," and that he should continue his current 
medication regimen.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran contends that his chronic asthma pre-existed his 
entrance into active duty, but was aggravated by excessive 
coal dust in his barracks and the office building where he 
worked while stationed in Germany.  In that regard it is 
noteworthy that asthma or a history of such disease was not 
noted on service entrance (And it is to the veteran's 
advantage that he is presumed free of such disease on service 
entrance.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.).  
The veteran's service medical records contain no mention of 
complaints, treatment, or diagnosis of asthma.  In fact, both 
on service entrance, and in July 1963 the veteran denied a 
history of asthma.  The sole relevant entry in the service 
records is a notation by the veteran on examination prior to 
separation in May 1965, to the effect that he had a history 
of asthma.  In response to his positive answer, the examiner 
noted there was no recent history of asthma.  

Following service, there is no evidence of treatment for 
respiratory problems until 1985, when chronic asthma was 
diagnosed.  VA and private treatment records since refer to a 
history of childhood asthma (as provided by the veteran).  
(As noted previously, it is to the veteran's advantage that 
he is presumed free of asthma on service entrance.)  While 
the veteran asserted in his September 2002 Notice of 
Disagreement that the U.S. Army was aware of his asthma when 
he entered service, this assertion conflicts with 
contemporaneous records.  At any rate, it is not relevant to 
the question at hand, i.e., whether asthma was incurred or 
aggravated in service.  

There is no competent (medical) evidence relating the 
veteran's asthma to service.  The only opinion of record to 
that effect is the veteran's; as a layperson, he is not 
competent to relate a medical disorder to a specific cause by 
his own opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Without evidence of a nexus between current 
disability and disease or injury in service, service 
connection for asthma is not warranted.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).


ORDER

Service connection for asthma is denied.


REMAND

Although the veteran was provided VCAA notice pertaining to 
his claim of service connection for asthma, close review of 
the claims file revealed that he has not been notified of 
VCAA provisions as they pertain to his claim of entitlement 
to service connection for residuals of a head injury.  

The veteran contends that he has residuals of a head injury 
in service, including memory loss and mental defects.  
Service medical records reveal treatment for a mild 
concussion in August 1964, after the veteran struck the front 
of his head on a cross partition while running down a set of 
stairs.  On examination, he noted having lost consciousness 
for approximately two minutes and complained of headache.  
Physical examination revealed a frontal scalp contusion, but 
no laceration; a neurological evaluation was normal.  On 
follow-up examination two days later, the veteran reported no 
headache or abnormal symptoms.  In light of the veteran's 
documented injury in service and allegations of current 
residual disability in the form of memory loss and mental 
defects, a VA examination is indicated to ascertain whether 
the claimed symptoms indeed constitute residual disability 
from a head injury in service.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be provided 
adequate notice of the VCAA, as it 
pertains to his claim of entitlement to 
service connection for residuals of a 
head injury.  The notice should be in 
full compliance with the statutory 
provisions, implementing regulations, 
and all interpretative precedent Court 
decisions.  The veteran and his 
representative should have the 
opportunity to respond.  

2.  The RO should obtain complete copies 
of all private and VA clinical records 
(not already of record) of any treatment 
the veteran has received for residuals of 
a head injury since service.  He should 
assist in this matter by identifying all 
sources of treatment and providing any 
necessary releases.  

3.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be afforded a VA 
neurological examination to determine 
whether he has any residuals of a head 
injury in service.  The veteran's claims 
folder must reviewed by the examiner in 
connection with the examination.  Based 
on a review of the claims file and an 
examination of the veteran, the examiner 
should opine regarding the question 
posed, stating whether it is at least as 
likely as not that the veteran has 
residual disability from the head injury 
in service.  The examiner should 
specifically comment whether the 
veteran's alleged symptoms of memory loss 
and mental defects may be considered 
residuals of the injury in service.  The 
examiner should fully explain the 
rationale for all opinions given.  

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



